IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                          United States Court of Appeals
                                                                   Fifth Circuit
                               No. 06-60982                     F I L E D
                             Summary Calendar
                                                               September 13, 2007

                                                             Charles R. Fulbruge III
ANTONIUS DE LEON, also known as Toni De Leon                         Clerk

                                           Petitioner

v.

ALBERTO R GONZALES, U S ATTORNEY GENERAL

                                           Respondent


                    Petition for Review of an Order of the
                       Board of Immigration Appeals
                            BIA No. A97-185-521


Before HIGGINBOTHAM, STEWART, and OWEN, Circuit Judges.

PER CURIAM:*
      Antonius De Leon petitions for review of the Board of Immigration
Appeals’ (BIA’s) decision denying his requests for asylum, withholding of
removal, and relief under the Convention Against Torture (CAT). The BIA
adopted the immigration judge’s findings and conclusions.
      We have jurisdiction to review a determination of the timeliness of an
asylum claim only if the finding implicates a constitutional claim or depends on


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-60982

a question of law. Zhu v. Gonzales, 493 F3d 588, 594-95 (5th Cir. 2007). De
Leon does not argue that the denial of his application as untimely turned on a
such a claim or question. Accordingly, the portion of De Leon’s petition seeking
review of the denial of his asylum application is dismissed.
      With regard to the denial of withholding of removal, De Leon failed to
prove his claim that he would suffer persecution because of his ethnicity or his
religion if he were to be returned to Indonesia. “[T]here is no ‘persecution’
absent proof that the [harm] is condoned or orchestrated by the . . . government.”
Shehu v. Gonzales, 443 F.3d 435, 438 (5th Cir. 2006). Neither of the two
incidents—occurring in about 1976 and in 1998—to which De Leon pointed to
demonstrate past persecution was shown to have been caused or condoned by the
government of Indonesia. Additionally, De Leon testified that he had never been
tortured, had never been discriminated against in employment on account of his
ethnicity or religion, and had not been prevented from practicing his Catholic
faith. The BIA’s conclusion on this issue is supported by substantial evidence,
and the record does not compel a contrary conclusion. Accordingly, this portion
of De Leon’s petition must be denied.
      Finally, De Leon’s brief did not address the question whether it was error
to have denied him relief under CAT. Accordingly, we deem that issue to have
been waived. Zhu, 493 F.3d at 593 n.10.
      PETITION DISMISSED IN PART AND DENIED IN PART.




                                        2